Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-14 have been allowed.
Claims 16-20 have been objected to.
Claim 15 has been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Chen United States Patent Application Publication 2018/0197619.




C discloses an apparatus, comprising: a plurality of storage blocks; and a storage controller configured to: determine a storage block of the plurality of storage blocks having a bit error rate above a read bit error rate threshold; iteratively read data of the storage block using a predetermined number of different read levels: in response to successfully reading the data of the storage block via the iterative reads, changing one or more read levels of the storage block to one or more of the predetermined number of different read levels used to successfully read the data of the storage block; and increase a read scan frequency of the plurality of storage blocks in response to changing the one or more read levels. (Figure 8)
Response to Applicant Remarks and Arguments
Arguments and remarks submitted to the office on 12/08/2021 have been fully considered and are persuasive.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner